Exhibit 10.8

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (this “Agreement”) is made this 6th day of
March 2011, by Sheila Taylor (“Employee”) and YRC Worldwide Inc. (the
“Company”).

In consideration of the mutual agreements described below, the payments to
Employee and other good and valuable consideration, the receipt and sufficiency
of which the parties acknowledge, Employee and the Company agree as follows:

 

1. Separation.

Employee agrees not to resign her employment with the Company prior to March 31,
2011, unless terminated earlier by the Company (the earlier of these dates will
be referred to herein as the “Separation Date”), at which point Employee will
resign and her employment will cease. In addition to the compensation, payments
and benefits provided for in this Agreement following the Separation Date,
Employee shall continue to receive her current compensation and benefits until
the Separation Date.

 

2. Payments.

 

  A. Subject to the terms of this Agreement, the Company shall pay Employee
separation pay in the gross amount of $435,000 in ratable bi-monthly
installments from the Separation Date through March 31, 2012 (the period between
the Separation Date and March 31, 2012 shall be referred to herein as the
“Inactive Employment Period”). The Company will commence these separation
payments with the Company’s regular pay cycle ending on the next regular pay day
after the date the Subsequent Release (as defined below) is delivered to the
Company.

 

  B. Employee will receive no further wages, bonuses or other similar payments
from the Company, other than salary and perquisites through the Separation Date
and those other items that this Agreement provides.

 

  C. Employee acknowledges that the only outstanding Company options that the
Company has granted to Employee are as follows:

 

Grant Date

   Shares      Exercise Price     

Vest Date

January 2, 2009

     51       $ 83.50      

26 Fully Vested Today

13 on 1/2/12 and

12 on 1/2/13

May 15, 2008

     48       $ 470.50       Fully Vested

These options shall continue to be governed by their respective stock option
agreements. These options shall continue to vest under the applicable stock
option agreements to the extent not already vested until the last day of the
Inactive Employment Period, which shall be deemed to be the last day of
employment solely for the purpose of the applicable stock option agreements. For
purposes of the applicable stock option agreements, Employee shall be deemed
“terminated” on the last day of the Inactive Employment Period. Employee
acknowledges that

 

    /s/ ST               

Employee Initials



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 2 of 14

 

any options that do not vest before the end of the Inactive Employment Period
will be forfeited pursuant to the applicable stock option agreements.

 

  D. Other than the options described in Section 2(C), Employee acknowledges
that Employee does not have any other rights to Company equity or long term
incentive payments that the Company has granted or may in the future grant to
Employee.

 

  F. Employee understands that the Company will deduct federal and state
withholding taxes and other deductions the Company is required by law to make
from payments (including cash and equity) to Employee or which Employee has
authorized from any payments made pursuant to this Agreement.

 

3. Benefits.

 

  A. Medical, Dental and Vision.

The Company shall continue Employee’s medical, dental and vision benefits
(provided Employee was enrolled in the applicable plans providing those benefits
on his or her Separation Date) as provided in this Section 3(A). Employee shall
pay the active employee premium for these benefits. These medical, dental and
vision benefits will continue until the end of the Inactive Employment Period or
when other coverage becomes available as a result of Employee’s subsequent
employment, whichever comes first. If, before the end of the Inactive Employment
Period, Employee has the opportunity to be covered under another group health
plan which does not contain any exclusion or limitation with respect to any
preexisting condition of Employee, the subsidy of this paragraph shall cease and
Employee’s continuation coverage shall cease as well. Employee is required to
notify Company of the availability of such other group coverage by letter to
Harold Marshall, Vice President Employee Benefits, YRC Worldwide Inc., 10990 Roe
Avenue, Overland Park, Kansas 66211.

 

  B. Other Benefits.

Other benefits to which Employee may have been entitled prior to the Separation
Date (including 401(k)) will be discontinued pursuant to eligibility
requirements under the specific plan document for that benefit. Any such
benefits that have Consolidated Omnibus Budget Reconciliation Act (“COBRA”),
continuation or conversion privileges will be provided to Employee for
continuation at his or her cost pursuant to plan covenants. In all cases, the
official plan document shall govern over any other verbal or written statement
in regards to COBRA, continuation or conversion privileges.

 

  C. Paid Time Off.

Any earned and unused paid time off as of the Separation Date will be paid to
Employee in accordance with the Company’s paid time off policy. Additional paid
time off will not accrue during the Inactive Employment Period.

 

    /s/ ST               

Employee Initials



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 3 of 14

 

  D. Holiday Pay.

Eligibility for holiday pay will cease on the Separation Date.

 

  E. Perquisites

Employee’s flexible perquisites will cease as of the Separation Date.

 

4. No Obligation to Make Payment under Normal Policies.

Employee acknowledges that Employee is entering into this Agreement voluntarily,
that Employee is not otherwise entitled to the separation pay and other
consideration set forth in Sections 2-3, and that Employee is receiving the
separation pay and consideration outlined in Sections 2-3 solely in exchange for
the promises contained in this Agreement. Employee acknowledges that the Company
otherwise has no obligation to provide separation pay to an Employee whose
employment by the Company ends under these circumstances.

 

5. Prohibited Activities.

Employee acknowledges and understands that on November 25, 2009, she executed a
Non-Competition, Non-Solicitation, Non-Disparagement and Confidentiality
Agreement, as amended pursuant to that certain First Amendment to
Non-Competition, Non-Solicitation, Non-Disparagement and Confidentiality
Agreement executed of even date herewith (collectively, the “Non-Compete
Agreement”) and that Employee’s compliance with the Non-Compete is a condition
to the payment of separation and other benefits under this Agreement. The
agreements and covenants contained in the Non-Compete Agreement remain in effect
in accordance with their terms.

 

6. Consequences of Engaging in Prohibited Activities.

In addition to any other remedies the Company may have related to the
Non-Compete Agreement, if Employee materially violates the Non-Compete Agreement
(a “Prohibited Activity”) in the first six months of the Inactive Employment
Period, the Company may sue Employee for damages capped at the value of the cash
payments made to Employee pursuant to Section 2 of this Agreement and seek an
injunction to prevent the on-going occurrence of the Prohibited Activity during
the six-month period, but if the Employee engages in a Prohibited Activity
during the Inactive Employment Period after the first six months of the Inactive
Employment Period, the Company may discontinue providing the remaining benefits
under Sections 2 and 3 of this Agreement (other than those that applicable law
requires such as COBRA requirements).

Notwithstanding any other provision of this Agreement, if the Employee engages
in a Prohibited Activity during the Inactive Employment Period, then the
termination of Employee’s employment shall be the first day of the Inactive
Employment Period, and Employee shall forfeit the right to any further vesting
of the Employee’s stock options and shall not receive any undelivered shares of
the Company’s common stock pursuant option or equity award agreements, and the
option or equity award agreements shall immediately thereupon wholly and
completely terminate.

 

    /s/ ST               

Employee Initials



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 4 of 14

 

If the Company receives a Credible Allegation (as defined below) of a Prohibited
Activity, the Company, in its discretion, may suspend delivery or payment of any
undelivered or unpaid shares or amounts for up to three months to permit the
investigation of the Credible Allegation. If the Company determines that the
Employee did not engage in any Prohibited Activities, the Company shall deliver
or pay any portion of the shares that have vested or pay that is payable for
which all restrictions have lapsed. Nothing in this Agreement shall limit the
Company’s ability to enforce, or to seek damages for any violation of, the
Non-Compete Agreement. For this purpose, a “Credible Allegation” means an
allegation that is supported by evidence that the Company believes, after (i) a
good faith investigation and (ii) presentation of the allegation to the
Compensation Committee and approval by the Compensation Committee to pursue a
claim against Employee for the Prohibited Activity, is credible and reliable
that the Employee has engaged in a Prohibited Activity.

 

7. Release.

In consideration of the separation pay and the other consideration set forth in
Sections 2 and 3, as well as the other benefits that this Agreement provides,
Employee (on Employee’s own behalf and on behalf of Employee’s heirs and other
legal representatives and assigns) releases the Company, its subsidiaries and
affiliates, and the employees, officers, directors, representatives, attorneys
and agents of any of them, and their respective successors, predecessors and
assigns, from all claims, charges, costs, attorney fees or demands, known or
unknown, suspected or unsuspected, present or future, Employee may have in any
way related to or arising from Employee’s employment with the Company or the
cessation of that employment. This includes, to the fullest extent allowed by
law, a release of any rights or claims Employee may have under the following (as
each may be amended through the date of this Agreement):

 

  A. the Age Discrimination in Employment Act of 1967, as amended, and the Older
Workers Benefit Protection Act, which (among other things) prohibit age
discrimination in employment;

 

  B. the Civil Rights Acts of 1866 or 1871, Title VII of the Civil Rights Act of
1964 and the Civil Rights Act of 1991, which (among other things) prohibit
discrimination in employment based on race, color, national origin, religion or
sex;

 

  C. the Americans with Disabilities Act, which (among other things) prohibits
discrimination in employment against qualified disabled individuals;

 

  D. the Equal Pay Act, which (among other things) prohibits paying men and
woman unequal pay for equal work;

 

  E. the Pregnancy Discrimination Act,

 

  F. the Family and Medical Leave Act,

 

    /s/ ST               

Employee Initials



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 5 of 14

 

  G. the Employee Retirement Income Security Act,

 

  H. the National Labor Relations Act,

 

  I. the Labor Management Relations Act,

 

  J. the Sarbanes-Oxley Act of 2002, or

 

  K. any other federal, state or local laws, rules or regulations prohibiting
employment discrimination or regulating human or civil rights.

This Section 7 also includes, to the fullest extent allowed by law, a release by
Employee of any wrongful discharge, whistleblower, retaliation, tort, contract
or common law claims, including claims for past or future loss of pay or
benefits, expenses, damages for pain and suffering, mental anguish or emotional
distress damages, liquidated damages, punitive damages, compensatory damages,
attorney’s fees, interest, court costs, physical or mental injury, damage to
reputation, and any other injury, loss, damage or expense or any other legal or
equitable remedy of any kind whatsoever.

Employee waives any right Employee may have under the Company’s dispute
resolution process to arbitrate the claims which Employee has released by
entering into this Agreement. This release does not include, however, a release
of the following:

 

  i. Employee’s right, if any, to accrued and vested pension or retirement
savings plan benefits under the Company’s standard programs, plans and policies;

 

  ii. Claims Employee may have against Company or its insurers for
indemnification under corporate charters or by-laws, indemnification agreements,
director and officer insurance, or other similar protection afforded Company
officers or directors to provide them with protection from claims third parties
may make; or

 

  iii. Claims Employee may have against Company for failing to comply with any
provision of this Agreement.

As a condition to receiving the separation pay and other consideration set forth
in Sections 2 and 3 hereof, Employee must execute and deliver within 10 days
after the Separation Date a subsequent release in the form attached hereto as
Exhibit A (the “Subsequent Release”).

Nothing in this Agreement or the Subsequent Release shall be deemed a release of
any claim to enforce this Agreement.

 

8. Intent to Resolve All Claims; No Pending or Future Claims.

Employer and Company desire to settle all and compromise fully and finally all
differences between them, including, but not limited to, all claims Employee has
or might

 

    /s/ ST               

Employee Initials



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 6 of 14

 

have asserted against the Company arising out of the employment with the Company
or termination of that employment. Employee represents that, as of the date this
Agreement was signed, no complaints, grievances, or claims related to Employee’s
employment with the Company or termination of that employment (including, but
not limited to, any grievances, claims, or charges filed or pending with any
local, state or federal agency or court) are pending or have been filed against
the Company.

Employee promises never to file a lawsuit asserting any claims that are released
in Section 7. If Employee or anyone else on Employee’s behalf files a lawsuit
asserting any of these claims, Employee waives Employee’s right to receive any
monetary award or reinstatement as an employee of the Company. Employee agrees
that this Agreement is a complete and total bar to Employee’s reemployment and
to recovery of any money from the Company resulting from any lawsuit, charge or
complaint raising any claims that are released in Section 7. Employee
understands that Employee is not waiving the right to test the knowing and
voluntary nature of this release agreement in court.

Employee understands that pursuant to federal law any frivolous or legally
unwarranted challenge to the validity of this release agreement may result in
payment to the Company of its attorney’s fees and other legal costs incurred
defending the validity of this Agreement.

This Agreement does not limit Employee’s right to file a charge with an
administrative agency or participate in an agency investigation. Employee waives
the right to recover money in connection with any charge or investigation by any
agency, regardless of whether Employee or someone else initiated that charge or
investigation. Employee hereby assigns to Company all rights to such
compensation, if any, in consideration of the payments received under this
Agreement.

 

9. Non-Admission of Liability.

The Company is entering into this Agreement to avoid the cost of defending
against any possible lawsuit. By making this Agreement, neither the Company nor
any other released party admits that it has done anything wrong.

 

10. Non-Release of Future ADEA Claims.

This Agreement does not waive or release any rights or claims that Employee may
have under the Age Discrimination in Employment Act that arise after the date
the Employee signs this Agreement.

 

11. Consultation with Attorney.

Employee acknowledges that the Company has encouraged and afforded Employee an
opportunity to engage and consult with legal counsel of Employee’s choosing in
connection with the negotiation and entering into of this Agreement.

 

12. Termination of Employment.

Employee acknowledges that if this Agreement becomes effective, Employee’s
employment with the Company will end on the Separation Date.

 

    /s/ ST               

Employee Initials



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 7 of 14

 

13. Indemnification Rights.

Notwithstanding anything in this Agreement to the contrary, none of the
execution, delivery or performance of this Agreement or the termination or
resignation of Employee as an employee, an Executive Vice President and the
Chief Financial Officer of the Company shall (a) terminate, reduce, modify,
amend, supplement or otherwise affect in a manner adverse to Employee or in any
other respect the rights of Employee under any or all of (i) Article V of the
Bylaws of the Company as in effect on the Separation Date, (ii) any other
indemnification provision in the Bylaws of the Company, (iii) the
Indemnification Agreement made as of June 2, 2009, between Employee and the
Company (the “Indemnification Agreement”), and (iv) the Executive and
Organization Liability Insurance Policy issued by National Union Fire Insurance
Company of Pittsburgh, Pa., Policy Number 01-118-80-97, including, without
limitation, any right to be indemnified and held harmless against, to have paid
or to receive payment for, to be reimbursed for or to be insured against any
losses, damages, liabilities, expenses, or costs, including, without limitation,
Litigation Costs (as defined in the Indemnification Agreement) suffered,
incurred or paid by Employee (collectively, the “Indemnity Rights”), (b) be
deemed to be a waiver of any or all of the Indemnity Rights or to create or to
give rise to any right of setoff against, or any right of subrogation of the
Company or any other person with respect to, any amount owing to, or that may
become payable to or on behalf of, Employee pursuant to any of the Indemnity
Rights.

 

14. Harmful Statements.

Except for truthful statements to comply with law or legal process, Employee
represents and agrees that Employee will not make any derogatory, disparaging or
false statements intended to harm the business or personal reputation of the
Company or any related companies or their officers and employees. Except for
truthful statements to comply with law or legal process, the Company will not
make or authorize any derogatory, disparaging or false statements intended to
harm the business reputation or personal reputation of Employee or the
Employee’s family.

 

15. Governing Law.

This Agreement is made in the State of Kansas and is governed by the laws of
Kansas, excluding its law of conflicts of law and any action to enforce this
Agreement shall be brought in the State District Court of Johnson County,
Kansas, or the United States District Court for the District of Kansas at Kansas
City.

 

16. Binding Effect.

This Agreement is binding on the representatives, heirs, successors and assigns
of the Employee and the Company.

 

17. No Oral Changes.

This Agreement cannot be changed, modified, or amended in any respect except by
written instrument that Employee and an officer of the Company sign.

 

    /s/ ST               

Employee Initials



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 8 of 14

 

18. Severability.

The provisions of this Agreement are severable, that is, if any part of it is
found to be invalid or unenforceable, the other parts will remain valid and
enforceable and shall be construed to the greatest extent possible to be
enforceable as written.

 

19. Return of Company Property.

Employee represents and warrants that Employee will use her reasonable best
efforts to return within five days after the Separation Date all Company
information (confidential or otherwise), including all related documents,
reports, emails, files, memoranda and records, computer disks or other storage
media, and all physical or personal property, including credit cards, card key
passes, door and file keys, computers, pagers or Employee’s leased vehicle,
which Employee was provided or obtained during Employee’s employment. Employee
further represents and warrants that Employee will not retain the original or
any copies, duplicates, reproductions or excerpts of the foregoing materials or
property, including any emails or other Company information Employee has
forwarded to Employee’s personal email address.

 

20. Transitional Matters.

After the Separation Date, to ensure a smooth transition from Employee’s
employment with Company, Employee shall provide reasonable assistance to and
cooperation with Company during the Inactive Employment Period in connection
with any Company matters concerning which Employee had knowledge or
responsibility while the Company employed Employee. In the event of any legal
action or investigation relating to events that occurred during Employee’s
employment, Employee will cooperate to the fullest extent possible in the
preparation, prosecution, or defense of Company’s case, including the execution
of affidavits or documents or providing of information requested by Company.
Whether during or after the Inactive Employment Period, reasonable out-of-pocket
expenses related to Employee’s assistance will be reimbursed by Company, if
Company’s approval is obtained in advance. The Company’s request for cooperation
must reasonably accommodate Employee’s obligations to any new employers or any
medical treatment that Employee may be taking. Employee hereby resigns, as of
the Separation Date, any positions that Employee may hold as an officer or
director of the Company and all of its subsidiaries and affiliates. Employee
agrees to sign such additional letters of resignation for those companies as the
Company may request.

 

21. Employee’s Death.

If Employee dies prior to receipt of the payments or benefits that this
Agreement provides, Employee’s estate shall be entitled to receive any remaining
payments or benefits (subject to the other terms and conditions of this
Agreement), unless and to the extent Employee’s current or future beneficiary
designation forms for those benefit plans that utilize such forms otherwise
provide.

 

22. Interpretation & Construction.

The headings of this Agreement are for convenience only and shall not affect the
interpretation or construction of this Agreement. When used in this Agreement,
unless the context expressly requires the contrary, references to the singular
shall include the

 

    /s/ ST               

Employee Initials



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 9 of 14

 

plural, and vice versa; references to the masculine shall include the feminine
and neuter, and vice versa; references to “Sections” shall mean the sections and
subsections of this Agreement; references to “including” mean “including,
without limitation”; and references to the “parties” mean the Company and
Employee and to a “party” mean either one of them.

 

23. Summaries.

If there is any inconsistency between this Agreement and any summary of this
Agreement, such as a summary provided in a document to Employee, the terms and
conditions of this Agreement shall control and the summary shall not be used to
interpret or construe this Agreement. If there is any inconsistency between this
Agreement and the Non-Compete Agreement, this Agreement shall supersede the
Non-Compete Agreement.

 

24. Entire Agreement.

This Agreement between Employee and the Company, combined with the Non-Compete
Agreement (including the amendment thereto signed concurrently herewith),
constitutes the entire agreement between the parties with respect to the subject
matter hereof and the agreements contained herein, and supersedes all prior
understandings, whether oral or written, between the Company and Employee, other
than any confidentiality or trade secret agreements with Employee, which shall
remain effective. The Company has made no promises to Employee other than those
in this Agreement and in the Non-Compete Agreement.

EMPLOYEE ACKNOWLEDGES THAT SHE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO THIS AGREEMENT. THIS AGREEMENT CONTAINS A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.

 

Agreed: YRC Worldwide Inc.

/s/ William Zollars

Name: William Zollars Title: Chairman/CEO Agreed: Sheila Taylor

/s/ Sheila Taylor

 

    /s/ ST               

Employee Initials



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 10 of 14

 

Exhibit A

This Release (this “Agreement”) is made this 1 day of April 2011, by Sheila
Taylor (“Employee”) and YRC Worldwide Inc. (the “Company”).

Employee and the Company are party to a Separation and Release Agreement (the
“Separation Agreement”), dated as of March 6, 2011, that, among other things,
provides that the Company will provide specified payments and benefits if, among
other requirements, Employee executes and delivers this Agreement on or prior to
10 days after Employee’s Separation Date (as defined in the Separation
Agreement). This Agreement does not modify or terminate any of the provisions
of, or obligations or covenants arising under, the Separation Agreement. In
consideration of the mutual agreements described in the Separation Agreement,
the payments to Employee and other good and valuable consideration described in
the Separation Agreement, the receipt and sufficiency of which the parties
acknowledge, Employee and the Company agree as follows:

 

1. Release.

In consideration of the separation pay and the other consideration set forth in
Sections 2 and 3 of the Separation Agreement, as well as the other benefits that
the Separation Agreement provides, Employee (on Employee’s own behalf and on
behalf of Employee’s heirs and other legal representatives and assigns) releases
the Company, its subsidiaries and affiliates, and the employees, officers,
directors, representatives, attorneys and agents of any of them, and their
respective successors, predecessors and assigns, from all claims, charges,
costs, attorney fees or demands, known or unknown, suspected or unsuspected,
present or future, Employee may have in any way related to or arising from
Employee’s employment with the Company or the cessation of that employment. This
includes, to the fullest extent allowed by law, a release of any rights or
claims Employee may have under the following (as each may be amended through the
date of this Agreement):

 

  A. the Age Discrimination in Employment Act of 1967, as amended, and the Older
Workers Benefit Protection Act, which (among other things) prohibit age
discrimination in employment;

 

  B. the Civil Rights Acts of 1866 or 1871, Title VII of the Civil Rights Act of
1964 and the Civil Rights Act of 1991, which (among other things) prohibit
discrimination in employment based on race, color, national origin, religion or
sex;

 

  C. the Americans with Disabilities Act, which (among other things) prohibits
discrimination in employment against qualified disabled individuals;

 

  D. the Equal Pay Act, which (among other things) prohibits paying men and
woman unequal pay for equal work;

 

  E. the Pregnancy Discrimination Act,

 

    /s/ ST               

Employee Initials



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 11 of 14

 

  F. the Family and Medical Leave Act,

 

  G. the Employee Retirement Income Security Act,

 

  H. the National Labor Relations Act,

 

  I. the Labor Management Relations Act,

 

  J. the Sarbanes-Oxley Act of 2002, or

 

  K. any other federal, state or local laws, rules or regulations prohibiting
employment discrimination or regulating human or civil rights.

This Section 1 also includes, to the fullest extent allowed by law, a release by
Employee of any wrongful discharge, whistleblower, retaliation, tort, contract
or common law claims, including claims for past or future loss of pay or
benefits, expenses, damages for pain and suffering, mental anguish or emotional
distress damages, liquidated damages, punitive damages, compensatory damages,
attorney’s fees, interest, court costs, physical or mental injury, damage to
reputation, and any other injury, loss, damage or expense or any other legal or
equitable remedy of any kind whatsoever.

Employee waives any right Employee may have under the Company’s dispute
resolution process to arbitrate the claims which Employee has released by
entering into this Agreement. This release does not include, however, a release
of the following:

 

  i. Employee’s right, if any, to accrued and vested pension or retirement
savings plan benefits under the Company’s standard programs, plans and policies;

 

  ii. Claims Employee may have against Company or its insurers for
indemnification under corporate charters or by-laws, indemnification agreements,
director and officer insurance, or other similar protection afforded Company
officers or directors to provide them with protection from claims third parties
may make; or

 

  iii. Claims Employee may have against Company for failing to comply with any
provision of this Agreement.

 

2. Intent to Resolve All Claims; No Pending or Future Claims.

Employer and Company desire to settle all and compromise fully and finally all
differences between them, including, but not limited to, all claims Employee has
or might have asserted against the Company arising out of the employment with
the Company or termination of that employment. Employee represents that, as of
the date this Agreement was signed, no complaints, grievances, or claims related
to Employee’s employment with the Company or termination of that employment
(including, but not limited to, any grievances, claims, or charges filed or
pending with any local, state or federal agency or court) are pending or have
been filed against the Company.

 

    /s/ ST               

Employee Initials



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 12 of 14

 

Employee promises never to file a lawsuit asserting any claims that are released
in Section 1. If Employee or anyone else on Employee’s behalf files a lawsuit
asserting any of these claims, Employee waives Employee’s right to receive any
monetary award or reinstatement as an employee of the Company. Employee agrees
that this Agreement is a complete and total bar to Employee’s reemployment and
to recovery of any money from the Company resulting from any lawsuit, charge or
complaint raising any claims that are released in Section 1. Employee
understands that Employee is not waiving the right to test the knowing and
voluntary nature of this release agreement in court.

Employee understands that pursuant to federal law any frivolous or legally
unwarranted challenge to the validity of this release agreement may result in
payment to the Company of its attorney’s fees and other legal costs incurred
defending the validity of this Agreement.

This Agreement does not limit Employee’s right to file a charge with an
administrative agency or participate in an agency investigation. Employee waives
the right to recover money in connection with any charge or investigation by any
agency, regardless of whether Employee or someone else initiated that charge or
investigation. Employee hereby assigns to Company all rights to such
compensation, if any, in consideration of the payments received under this
Agreement.

Nothing in this Agreement shall be construed to bar Employee from seeking legal
redress for actions occurring after the execution of this Agreement.

 

3. Non-Admission of Liability.

The Company is entering into this Agreement to avoid the cost of defending
against any possible lawsuit. By making this Agreement, neither the Company nor
any other released party admits that it has done anything wrong.

 

4. Non-Release of Future ADEA Claims.

This Agreement does not waive or release any rights or claims that Employee may
have under the Age Discrimination in Employment Act that arise after the date
the Employee signs this Agreement.

 

5. Consultation with Attorney.

Employee acknowledges that the Company has encouraged and afforded Employee an
opportunity to engage and consult with legal counsel of Employee’s choosing in
connection with the negotiation and entering into of this Agreement.

 

6. Indemnification Rights.

Notwithstanding anything in this Agreement to the contrary, none of the
execution, delivery or performance of this Agreement or the termination or
resignation of Employee as an employee, an Executive Vice President and the
Chief Financial Officer of the Company shall (a) terminate, reduce, modify,
amend, supplement or otherwise affect in a manner adverse to Employee or in any
other respect the rights of Employee under any or all of (i) Article V of the
Bylaws of the Company as in effect on the Separation Date, (ii)

 

    /s/ ST               

Employee Initials



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 13 of 14

 

any other indemnification provision in the Bylaws of the Company, (iii) the
Indemnification Agreement made as of June 2, 2009, between Employee and the
Company (the “Indemnification Agreement”), and (iv) the Executive and
Organization Liability Insurance Policy issued by National Union Fire Insurance
Company of Pittsburgh, Pa., Policy Number 01-118-80-97, including, without
limitation, any right to be indemnified and held harmless against, to have paid
or to receive payment for, to be reimbursed for or to be insured against any
losses, damages, liabilities, expenses, or costs, including, without limitation,
Litigation Costs (as defined in the Indemnification Agreement) suffered,
incurred or paid by Employee (collectively, the “Indemnity Rights”), (b) be
deemed to be a waiver of any or all of the Indemnity Rights or to create or to
give rise to any right of setoff against, or any right of subrogation of the
Company or any other person with respect to, any amount owing to, or that may
become payable to or on behalf of, Employee pursuant to any of the Indemnity
Rights.

 

7. Governing Law.

This Agreement is made in the State of Kansas and is governed by the laws of
Kansas, excluding its law of conflicts of law and any action to enforce this
Agreement shall be brought in the State District Court of Johnson County,
Kansas, or the United States District Court for the District of Kansas at Kansas
City.

 

8. Binding Effect.

This Agreement is binding on the representatives, heirs, successors and assigns
of the Employee and the Company.

 

9. No Oral Changes.

This Agreement cannot be changed, modified, or amended in any respect except by
written instrument that Employee and an officer of the Company sign.

 

10. Severability.

The provisions of this Agreement are severable, that is, if any part of it is
found to be invalid or unenforceable, the other parts will remain valid and
enforceable and shall be construed to the greatest extent possible to be
enforceable as written.

 

11. Return of Company Property.

Employee represents and warrants that Employee has returned all Company
information (confidential or otherwise), including all related documents,
reports, emails, files, memoranda and records, computer disks or other storage
media, and all physical or personal property, including credit cards, card key
passes, door and file keys, computers, pagers or Employee’s leased vehicle,
which Employee was provided or obtained during Employee’s employment. Employee
further represents and warrants that Employee will not retain the original or
any copies, duplicates, reproductions or excerpts of the foregoing materials or
property, including any emails or other Company information Employee has
forwarded to Employee’s personal email address.

 

12. Interpretation & Construction.

The headings of this Agreement are for convenience only and shall not affect the

 

    /s/ ST               

Employee Initials



--------------------------------------------------------------------------------

Separation Agreement and Release

Page 14 of 14

 

interpretation or construction of this Agreement. When used in this Agreement,
unless the context expressly requires the contrary, references to the singular
shall include the plural, and vice versa; references to the masculine shall
include the feminine and neuter, and vice versa; references to “Sections” shall
mean the sections and subsections of this Agreement; references to “including”
mean “including, without limitation”; and references to the “parties” mean the
Company and Employee and to a “party” mean either one of them.

 

13. Summaries.

If there is any inconsistency between this Agreement and any summary of this
Agreement, such as a summary provided in a document to Employee, the terms and
conditions of this Agreement shall control and the summary shall not be used to
interpret or construe this Agreement.

 

14. Entire Agreement.

This Agreement between Employee and the Company, combined with the Separation
Agreement, constitutes the entire agreement between the parties with respect to
the subject matter hereof and the agreements contained herein, and supersedes
all prior understandings, whether oral or written, between the Company and
Employee, other than any confidentiality or trade secret agreements with
Employee, which shall remain effective. The Company has made no promises to
Employee other than those in this Agreement and the Separation Agreement.

EMPLOYEE ACKNOWLEDGES THAT SHE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO THIS AGREEMENT. THIS AGREEMENT CONTAINS A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.

 

Agreed:

YRC Worldwide Inc.

        /s/ William Zollars

Name: William Zollars Title: Chairman/CEO Agreed: Sheila Taylor

        /s/ Sheila Taylor

 

    /s/ ST               

Employee Initials